


Exhibit 10.3







SEQUA CORPORATION




SIX SIGMA RESTRICTED STOCK PLAN

(As Amended & Restated Effective October 20, 2006)







1.

Purpose




The purpose of the Amended & Restated Six Sigma Restricted Stock Plan (the
"Plan") is to reward those employees of Sequa Corporation (the "Company") or any
of its wholly-owned subsidiaries ("Subsidiaries") who successfully complete
certain levels of the Operational Six Sigma Training Program by awarding them
shares of Class A common stock of the Company (the "Stock").  The acquisition of
a proprietary interest in the Company through ownership of the Stock will
provide such employees with a more direct stake in the future welfare of the
Company and encourage them to remain with the Company and its Subsidiaries.  It
is also expected that the Plan will encourage qualified persons to seek and
accept employment with the Company and its Subsidiaries and encourage such
persons to participate in the Operational Six Sigma Training Program.







2.

Administration of the Plan.




(a)

The Plan shall be administered by a committee (the "Committee") appointed from
time to time by the Board of Directors of the Company, which Committee shall
consist of not less than one (1) member of such Board of Directors, and must be
comprised solely of members of the Board of Directors of the Company.  




(b)

Subject to the provisions of the Plan, the Committee shall have full and final
authority in its discretion (i) to determine which employees have successfully
completed the relevant Operational Six Sigma Training Program, (ii) to determine
the time or times when each award will be granted, (iii) to adopt, amend and
rescind such rules and regulations as the Committee deems advisable in the
administration of the Plan , (iv) to construe and interpret the Plan, the rules
and regulations adopted hereunder, and (v) to make all other determinations
deemed necessary or advisable for the administration of the Plan.







3.

Shares of Stock Subject to the Plan.




(a)

Except as provided in subparagraph 3(b) hereof, the number of shares that may be
issued or transferred pursuant to grants of awards under this Plan shall not
exceed 50,000 shares of the Company’s Stock.  Such shares may be authorized and
unissued shares or previously issued shares acquired or to be acquired by the
Company and held in treasury.  Any shares subject to an award which for any
reason is forfeited or terminated may again be subject to an award under the
Plan.




(b)

In the event that the Board of Directors of the Company shall determine that any
dividend in shares of Stock, Stock split, reverse split, recapitalization,
reorganization, merger, consolidation, spin-off, combination, repurchase or
share exchange, or other similar corporate transaction or event, affects shares
of Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Eligible Employees (as defined below) under the
Plan, then the Board of Directors shall make such equitable changes and
adjustments as it deems appropriate in (i) the number and kind of shares which
may thereafter be issued under the Plan and (ii) the number and kind of shares,
other securities or other consideration issued or issuable in respect of
outstanding awards under the Plan.  Any new or additional shares of Stock or
other securities received by virtue of such adjustment shall be subject to the
same terms, conditions and restrictions as the shares of Stock giving rise to
such adjustment.







4.

Eligibility




Awards may be granted only to those employees of the Company or its Subsidiaries
who have completed relevant Operational Six Sigma Training Programs (an
"Eligible Employee"), as determined by the Committee in its sole discretion.
 Participants in the "Design for Six Sigma" training program are not eligible
for awards under this Plan.







5.

Duration of the Plan.




Subject to the provisions of paragraph 14 hereof, the Plan shall remain in
effect until all shares subject or which may become subject to the Plan shall
have been granted under the Plan, provided that no awards may be granted after
August 28, 2013.







6.

Awards.




The following awards, subject to the restrictions set forth in paragraph 7,
below, may be granted to Eligible Employees:




(a)

Those employees who have been certified as a Black Belt by the Committee
pursuant to the Operational Six Sigma Training Program will be eligible for an
award of a number of shares of Stock having a market value equal to $5,000
(rounded to the nearest whole number of shares).  For this purpose, the market
value of a share of Stock shall be the last sales price of the Stock on the New
York Stock Exchange on the day preceding the date of grant (or, if such Stock
was not traded on that date, then on the next preceding date on which the Stock
was traded).  Such determination of market value based on the last sale price of
the Stock shall be solely for the purpose of calculating the number of shares of
Stock eligible to be awarded to an employee pursuant to this subparagraph (a)
and shall not be controlling for tax, accounting or any other purpose.




(b)

Those employees who have been certified as a Master Black Belt by the Committee
pursuant to the Operational Six Sigma Training Program will be eligible for an
award of a number of shares of Stock having a market value equal to $25,000
(rounded to the nearest whole number of shares).  For this purpose, the market
value of a share of Stock shall be the last sales price of the Stock on the New
York Stock Exchange on the day preceding the date of grant (or, if such Stock
was not traded on that date, then on the next preceding date on which the Stock
was traded).  Such determination of market value based on the last sale price of
the Stock shall be solely for the purpose of calculating the number of shares of
Stock eligible to be awarded to an employee pursuant to this subparagraph (b)
and shall not be controlling for tax, accounting or any other purpose.




The Committee may in its sole discretion determine that an Eligible Employee or
Eligible Employees will be granted fewer than the number of shares set forth in
(a) or (b) above, whichever is applicable, or no shares at all.







7.

Restrictions on Stock




All Stock awarded to an Eligible Employee under this Plan shall be restricted as
follows and may not be transferred, pledged, assigned, sold or otherwise
encumbered or disposed of while any of such restrictions remain in force.  Such
restrictions shall remain in force until the later of:




(a)

The first anniversary of the date the Stock is issued to the Eligible Employee,
in accordance with the provisions of Rule 144 under the Securities Act of 1933,
as amended.




(b)

The earlier of (i) the applicable anniversary (as determined below) of the date
the award is granted to the Eligible Employee or (ii) the date the restriction
period under subparagraph 7(b)(i) hereof terminates pursuant to paragraph 8.




For purposes of subparagraph 7(b)(i) above, the applicable anniversary shall be:
 (i) in the case of an Eligible Employee who had completed Black Belt training
but not Master Black Belt training as of the date the award is granted, the
second anniversary of the date the award is granted, and (ii) in the case of an
Eligible Employee who had completed Master Black Belt training as of the date
the award is granted, the third anniversary of the date the award is granted.







8.

Termination of Restrictions on Stock




The applicable restriction period under subparagraph 7(b)(i) hereof shall
immediately terminate and (subject to the restriction period set forth in
subparagraph 7(a) hereof, which may not be terminated), the previously
restricted Stock may thereupon be transferred, pledged, assigned, sold or
otherwise encumbered or disposed of, with respect to an Eligible Employee who:




(a)

Dies while employed by the Company or any parent or Subsidiary;




(b)

Retires with the consent of the Company or any parent or Subsidiary; or




(c)

Is employed by a Subsidiary or by a business unit of the Company or a business
unit of a Subsidiary that is sold by the Company.







9.

Forfeiture of Stock




An Eligible Employee will forfeit all Stock that has been issued to him or her
under the Plan and that remains restricted, in accordance with paragraph 7
hereof, in the event that she or he has ceased to be employed by the Company or
any parent or Subsidiary unless such termination of employment occurs by reason
of retirement with the consent of the Company, death or the sale by the Company
of the Subsidiary or business unit of the Company or Subsidiary which employs
the Eligible Employee.  Awards shall not be affected by any change of employment
as long as the recipient continues to be employed by either the Company or any
parent or Subsidiary.







10.

Legending of Stock Certificates




All certificates representing Stock issued pursuant to the Plan shall contain
the following legend:




The transferability of this certificate and the shares of Stock represented
hereby are restricted by and subject to the terms and conditions (including
forfeiture) of Sequa Corporation's 2003 Six Sigma Restricted Stock Plan.  Copies
of such Plan are on file in the offices of Sequa Corporation, 200 Park Avenue,
New York, New York.  The Shares represented by this certificate may not be sold
or transferred unless they are registered under the Securities Act of 1933 or
the Company has been furnished with an opinion of counsel satisfactory to it
that no such registration is required.  Notwithstanding the foregoing, in no
event may these shares be sold or transferred prior to one (1) year from the
date of issuance.







11.

Delivery and Return of Stock Certificates




Certificates for Stock issued pursuant to the Plan shall be issued in the name
of the applicable Eligible Employee on such date or dates during the first year
of the restriction period as shall be determined by an appropriate officer of
the Company and shall be held by the Company until the restricted period has
expired pursuant to paragraphs 7 and 8 hereof.  Thereafter, a certificate shall
be delivered, without stock transfer tax, to the applicable Eligible Employee.
 Initially such certificates shall be legended when issued in accordance with
paragraph 10 hereof.  At the time a certificate is delivered to an Eligible
Employee it shall be unlegended.  







12.

Rights as Stockholder




Subject to the restrictions hereunder, an Eligible Employee shall, during the
period in which any Stock issued under the Plan is restricted, have all of the
rights of a stockholder with respect to such Stock, including without limitation
the right to vote the shares in any matter with respect to which the Stock is
permitted to be voted and to collect all dividends that may be paid thereon.







13.

Legal Restrictions




All Stock issued under the Plan shall be subject to the requirement that, if at
any time the Board of Directors shall determine, in its discretion, that the
listing, registration, or qualification of the shares issuable hereunder upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issue or transfer of shares hereunder,
such shares may not be issued or transferred unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board of Directors.







14.

Amendment, Modification and Termination of the Plan




(a) Subject to subparagraph 14(b) hereof, the Board of Directors may at any time
amend, modify or terminate the Plan in any respect; provided, however, that no
such action may affect the restrictions, terms and conditions applicable to
Stock previously issued under the Plan.




(b) Any increase in the number of shares of Stock that may be issued or
transferred under the Plan (except as contemplated by subparagraph 3(b) hereof)
and any other amendment or modification of the Plan for which stockholder
approval is required under any applicable law or applicable rule or regulation
of any governmental regulatory body or under the rules of any stock exchange on
which the Stock is listed shall be subject to the approval of the Company's
stockholders.







15.

Effective Date of Plan




The effective date of the Plan shall be August 28, 2003; subject, however, to
approval of the Plan by a majority of votes cast at the annual meeting of the
stockholders of the Company held in 2004, provided that the total vote cast
represents over fifty percent (50%) in interest of all stock of the Company
entitled to vote.  Subject to the express provisions of the Plan, awards may be
granted under the Plan at any time and from time to time after the adoption of
the Plan by the Board of Directors on August 28, 2003 and prior to the
termination of the Plan; provided, however, that in the event that the Plan is
not approved by stockholders of the Company as aforesaid, the Plan and all
awards granted thereunder shall be and become null and void.







16.

No Right to Employment




Nothing in the Plan or in any award granted hereunder shall confer any right to
continue in the employ of the Company or any parent or Subsidiary or interfere
in any way with the right of the Company or any parent or Subsidiary to
terminate employment at any time.







17.

Taxes




The Company or any Subsidiary is authorized to withhold amounts of withholding
and other taxes due in connection with any award under the Plan, including
without limitation from any issuance of Stock or from any payroll or other
payment to an Eligible Employee, and to take such other action as the Committee
may deem advisable to enable the Company and its Subsidiaries and Eligible
Employees to satisfy obligations for the payment of withholding taxes and other
tax obligations relating to any award under the Plan.  This authority shall
include authority to withhold or receive shares of Stock or other property and
to make cash payments in respect thereof in satisfaction of an Eligible
Employee's tax obligations.







18.

Governing Law




The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be construed and enforced in accordance with the laws
of the State of New York, without regard to principles of conflict of laws.



